Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 21-22, 23-24, 28-30, and 33-34 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Bi (Pub. No.: US 2018/0277628).

    PNG
    media_image1.png
    837
    1046
    media_image1.png
    Greyscale


forming a first insulating layer having a first concentration of germanium ([FInL], ¶ [0022]) in contact (INDIRECTLY CONTACT) with a substrate (102); 
epitaxially growing first nanosheet stack [FNanoSL] in contact with a top surface of the first insulating layer [FInL], the first nanosheet stack comprising a first set of sacrificial layers [FSofSL] formed in an alternating configuration with a first set of and nanosheet layers (108), wherein the first set of sacrificial layers [FSofSL] has a second concentration of germanium (germanium concentration of layer 106); 
forming a second insulating layer [SInL] having the first concentration of germanium on and in contact with a top surface of the first nanosheet stack (108); and 
forming a second nanosheet stack [SNanoSL] in contact with a top surface of the second insulating layer [SInL], the second nanosheet stack comprising a second set of sacrificial layers (104) formed in an alternating configuration with a second set of  nanosheet layers, wherein the second set of sacrificial layers has the second concentration of germanium ((e.g., about 40% to about 50%) of [SSofSL] located in the set of layers 104, [0022]) and a thickness (5 nm to about 20 nm thick, [0023]) that is greater than a thickness of the first set of sacrificial layers (via (e.g., about 10% to about 20%) & 2 nm to about 6 nm thick of [FSofSL] located in the set of layers 106).
Re claim 15, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 14, further comprising: 
replacing the first and second insulating layers (bottom/middle layers 106 of FIG. 1) with first and second isolation layers (bottom/middle layers 106 of FIG. 2), respectively; 
forming a disposable gate structure (210/top most layer of 106 of FIG. 4 of FIGS. 3-4, ¶ [0025]) over and in contact with first and second isolation layers and first and second nanosheet structures ([FNanoS]/[SNanoS]); 
removing portions of the second isolation layer and portions of the sacrificial layers of the first and second nanosheet stacks (FIG. 1 → 3) not underlying the disposable gate structure; 
laterally recessing end portions of the first set of sacrificial layers [FSofSL] and the second set of sacrificial layers [SSofSL]; and 
forming a first set inner spacers (to form RIGHT 302/208 of FIG. 3, [0025]) in contact with the recessed end portions of the first set of sacrificial layers [FSofSL] and a second set of inner spacers (to form LEFT 302/208 of FIG. 3) in contact with the recessed end portions of the second set of sacrificial layers [SSofSL].
Re claim 21, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 14, further comprising: 
forming a hardmask layer [HmaskL on top of and in contact with the second nanosheet stack ([FNanoS]/[SNanoS]).
Re claim 22, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 21, further comprising: 
patterning the first insulating layer ([FInL], FIG. 1 → 2) the second insulating layer [FInL], the first nanosheet stack [FNanoS], and the second nanosheet stack [SNanoS] into a plurality of vertical stack structures.
Re claim 23, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 15, further comprising: 
forming a gate spacer (208) wrapping around the disposable gate structure (210/top most layer of 106 of FIG. 4).
Re claim 24, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 15, wherein the disposable gate structure is formed by: 
forming a dielectric layer (top most layer of 106 of FIG. 4) over and in contact with portions of the first and second nanosheet stacks ([FNanoS]/[SNanoS]) corresponding to a channel region; and 
forming a gate cap (210) layer over and in contact with the dielectric layer.
Re claim 28, Bi, FIGS. 1-2 [as shown above] teaches a method for forming a semiconductor structure, the method comprising at least: 
forming a first insulating layer [FInL] having a first concentration of germanium in contact with a substrate (102); 
epitaxially growing a first nanosheet stack [FNanoS] for a first channel-type device in contact with a top surface of the first insulating layer [FInL], the first nanosheet stack comprising a first set of sacrificial layers [FsofSL] formed in an alternating configuration with a first set of nanosheet layers, wherein the first set of sacrificial layers of has a second concentration of germanium; 
forming a second insulating layer [SInL] having the first concentration of germanium on and in contact with a top surface of the first nanosheet stack [FNanoS]; and 
forming a second nanosheet stack [SNanoS] for a second channel-type device in contact with a top surface of the second insulating layer [SInL], the second nanosheet stack comprising a second set of sacrificial layers (104) formed in an alternating configuration with a second set of nanosheet layers, wherein the second set of sacrificial layers has the second concentration of germanium and a thickness (germanium concentration and thickness of layer 104, FIGS. 1-2, ¶ [0022]) that is greater than a thickness of the first set of sacrificial layers ((germanium concentration and thickness of layer 106).
Re claim 29, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 28, further comprising: 
replacing the first and second insulating layers (bottom/middle layers 106 of FIG. 1) with first and second isolation layers (bottom/middle layers 106 of FIG. 2), respectively; 
forming a disposable gate structure (210 of FIG. 3, ¶ [0025]) over and in contact with first and second isolation layers and first and second nanosheet structures ([FNanoS]/[SNanoS]); 
removing portions of the second isolation layer and portions of the sacrificial layers of the first and second nanosheet stacks (FIG. 1 → 3); 
laterally recessing end portions of the first set of sacrificial layers [FSofSL] and the second set of sacrificial layers [SSofSL]; and 
forming a first set inner spacers (to form RIGHT 302/208 of FIG. 3, [0025]) in contact with the recessed end portions of the first set of sacrificial layers [FSofSL] and a second set of inner spacers (to form LEFT 302/208 of FIG. 3) in contact with the recessed end portions of the second set of sacrificial layers [SSofSL].
Re claim 30, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 29, further comprising: 
forming a gate spacer (208) wrapping around the disposable gate structure (210/top most layer of 106 of FIG. 4).
Re claim 33, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 28, further comprising: 
forming a hardmask layer [HmaskL on top of and in contact with the second nanosheet stack ([FNanoS]/[SNanoS]).
Re claim 34, Bi, FIGS. 1-2 [as shown above] teaches the method of claim 33, wherein prior to replacing the first and second insulating layers (of FIG. 2) with respectively first and second isolation layers (of FIG. 3), the method further comprising: 
patterning the first insulating layer ([FInL], FIG. 2 → 3) the second insulating layer [FInL], the first nanosheet stack [FNanoS], and the second nanosheet stack [SNanoS] into a plurality of vertical stack structures.
Allowable Subject Matter
Claims 16-17, 25-27, 31-32 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claim 16 that is written, the prior arts fail to show or fairly suggest the process steps of: “forming a second source and a second drain in contact with at least the inner spacers and the nanosheet layers of the first nanosheet stack; and 
removing the disposable gate structure and sacrificial layers of the first and second nanosheet stacks thereby forming a plurality of cavities” in context with the other limitation as stated in claims 14-16.
In the claim 31 that is written, the prior arts fail to show or fairly suggest the process steps of: “forming a second source and a second drain in contact with at least the inner spacers and the nanosheet layers of the first nanosheet stack; and 
removing the disposable gate structure and sacrificial layers of the first and second nanosheet stacks thereby forming a plurality of cavities” in context with the other limitation as stated in claims 28-29.
In the claim 35 that are written, the prior arts fail to show or fairly suggest the process steps of: “forming a second source and a second drain in contact with at least the inner spacers and the nanosheet layers of the first nanosheet stack; and 
removing the disposable gate structure and sacrificial layers of the first and second nanosheet stacks thereby forming a plurality of cavities” in context with the other limitation as stated in claim 35.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. Please see the rejections and explanations as listed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894